t c memo united_states tax_court f-star property management inc petitioner v commissioner of internal revenue respondent docket no filed date david palmer leeper for petitioner chris j sheldon for respondent memorandum findings_of_fact and opinion chiechi judge this proceeding commenced pursuant to sec_7430 is an appeal to the court with respect to petitioner’s request for 1all section references are to the internal_revenue_code code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure administrative costs findings_of_fact all of the facts in this case which the parties submitted under rule have been deemed established for purposes of this case under rule f or stipulated by the parties and are so found petitioner f-star property management inc is a corporation with its principal_place_of_business in scottsdale arizona gerald ayoub mr ayoub owns directly or indirectly various entities that constitute a group of entities known collectively as five star development the principal activities of five star development are the purchase of certain land the development of that land into commercial warehouses or retail_space and the leasing and the management of those developed properties we shall refer to the rental commercial properties of five star development as the developed real properties a separate limited_partnership for tax and state law purposes hold sec_2title xxvi tax_court rules_of_practice and procedure governs actions for administrative costs that title contains rule sec_270 through 3unless otherwise stated our findings_of_fact although frequently stated in the present tense pertain to all relevant times 4mr ayoub own sec_47 percent of southwest food processing refrigeration services one of the entities in five star development each of the developed real properties we shall refer collectively to all of the limited_partnerships each of which holds one of the developed real properties as the developed real_property limited_partnerships included among the entities in five star development are f-star property management inc a c_corporation for federal_income_tax tax purposes and petitioner in the instant proceeding f-star management llc a disregarded_entity for tax purposes f-star development l p f-star development a limited_partnership for tax purposes and the developed real_property limited_partnerships mr ayoub owns directly all of the stock of petitioner a 100-percent interest in f- star management llc a 99-percent interest in f-star development and a percent interest in each of the developed real_property limited_partnerships f-star management llc owns the remaining one-percent interest in f-star development and in each of the developed real_property limited_partnerships petitioner whose sole stockholder and chief_executive_officer is mr ayoub manages the developed real properties according to tax returns that petitioner filed including respective tax returns for its taxable years and the sole 5although the name f-star management llc is similar to the name of petitioner f-star management llc is not petitioner 6f-star development also is a limited_partnership for state law purposes business activity and product or service of petitioner is property management mr ayoub and claudia ayoub ms ayoub filed a tax_return for each of their taxable years ayoubs’ return and ayoubs’ return the ayoubs attached to each of those returns schedule c profit or loss from business schedule c in the respective schedules c that the ayoubs attached to the ayoubs’ return and the ayoubs’ return they reported dollar_figure and dollar_figure in gross_receipts petitioner filed form_1120 u s_corporation income_tax return for each of its taxable years petitioner’s return and petitioner’s return in petitioner’s return and petitioner’s return petitioner reported taxable_income of zero and a loss of dollar_figure respectively petitioner deducted in petitioner’s return and petitioner’s return claimed management fees of dollar_figure claimed management fee expense deduction and dollar_figure claimed management fee expense deduction respectively around date respondent assigned a revenue_agent respondent’s revenue_agent to examine petitioner’s return on a date in not 7we shall sometimes refer to mr ayoub and ms ayoub as the ayoubs established by the record respondent also assigned respondent’s revenue_agent to examine the ayoubs’ return and form_1065 u s return of partnership income form_1065 that f-star development filed for its taxable_year around early respondent’s revenue_agent expanded his examination to include petitioner’s return the ayoubs’ return and form_1065 that f-star development filed for its taxable_year on date respondent’s revenue_agent made the following entry in his so-called examining officer’s activity record activity record with respect to his examination of petitioner’s return prepared form 5345-d to open the tax_return and turned it into the group manager for approval called the poa power_of_attorney holder to discuss the opening of this tax_return and to explain the items that i will request on the initial idr informal_discovery request he informed me that the earliest that he would be able to start putting together any records was the 24th i told him that i would give him the two weeks but would call after that and set up the initial appointment on date respondent’s revenue_agent made the following entry in his activity record poa called and left a message pincite 30am called poa back pincite 27pm and we agreed to set the initial interview on june 22nd pincite 00am at the taxpayer’s el paso office on date respondent’s revenue_agent made the following entry in his activity record interviewed the poa pincite 00am at the taxpayer’s el paso office finished the write-up of the initial interview the only item the poa provided was the page general ledger on date respondent’s revenue_agent made the following entry in his activity record reviewed the general ledger and noted that it did not show where the owner’s mr ayoub’s salary is paid from and it does not show how the management fees were paid out on date respondent’s revenue_agent made the following entry in his activity record the poa called pincite 55am to discuss the case and we agreed to meet on july 13th 16th to go over the requested record on date respondent’s revenue_agent made the following entry in his activity record called the poa to discuss the next meeting for july 13th to see if he was going to have all the requested material ready the poa said that he is running behind and needs until july 20th to have the items available for me to review we agreed to have the next meeting on july 20th pincite am on date respondent’s revenue_agent made the following entry in his activity record called and left a message with the poa pincite 56pm to see if it was alright to move the appointment from friday the 20th to monday the 23rd the poa called back and said that he needed more time to get the records ready we agreed to meet on august 2nd on date respondent’s revenue_agent made the following entry in his activity record the poa called and left a message pincite 33pm to let me know that he would not have the records ready for the meeting on thursday august 2nd on date respondent’s revenue_agent made the following entry in his activity record left a message with the poa to discuss rescheduling of the august 2nd meeting we agreed to meet on august 17th and 20th to go over the requested items on date respondent’s revenue_agent made the following entry in his activity record called the poa pincite 22pm and discussed all of the outstanding requests were holding up the case he said he would call back with a status of the outstanding items on date respondent’s revenue_agent made the following entry in his activity record the poa called to discuss what was still outstanding on this case i talked about the outstanding items from the initial idr and also about the request that i had outstanding with their employee_leasing company he asked me to fax him a copy of the third party request and the initial idr we agreed to meet early in december at the taxpayer’s el paso office and that he should have all the requested items available by then faxed a copy of the third party request and the initial idr to the poa on date respondent’s revenue_agent made the following entry in his activity record the taxpayer provided the adjusted trial balance for f-star property management inc tied the books to the tax_return with no discrepancies noted reviewed the poa’s reconciliation to the employee_leasing expense for the development company and the management company and could not reconcile the amounts to the returns on date respondent’s revenue_agent made the following entry in his activity record started writing up the minimum income probe with the little information that was made available by the poa could not get the amount of rents reported by the entities to reconcile with the rents received by the management company on date respondent’s revenue_agent made the following entry in his activity record started the write-up of the management fees deduction based on the information made available by the poa the owner takes these fees from the management company to avoid being taxed at the corporate level on date respondent’s revenue_agent made the following entry in his activity record prepare 5345-d for the subsequent tax_return and turned into group manager for approval prepared form_4564 the 2nd idr with a due_date of march 4th and faxed it to the poa called the poa and we agreed to meet at the taxpayer’s el paso office pincite 00am on march 4th on date respondent’s revenue_agent made the following entry in his activity record the poa faxed pages pincite 35pm that included the breakdown of the management fees and the payout to the owner prepared write up of the management fees and prepared all lead sheets and workpapers to the extent possible to get case file ready for the audit report by letter dated date petitioner’s representative provided inter alia the following information to respondent’s revenue_agent job description mr ayoub is owner and ceo of the group of companies known as five star development mr ayoub is involved in all aspects of each company within the group his duties consist of development of investment real_estate opportunities review and supervision of day to day operations coordination of company financial activities negotiation of business points on contracts leasing of various buildings and overall supervision of construction projects on date respondent’s revenue_agent made the following entry in his activity record started the write-up of management fees deduction vs constructive dividends 8hereinafter references to respondent’s revenue agent’s activity record are to that record with respect to not only his examination of petitioner’s return but also his examination of petitioner’s return that the agent commenced around early on date respondent’s revenue_agent made the following entry in his activity record finished the write-up of management fees deduction vs constructive dividends turned in case file to the group manager to review on date respondent’s revenue_agent made the following entry in his activity record met with the group manager and he wanted me to research case law and rewrite the argument to fit the case law on date respondent’s revenue_agent made the following entry in his activity record r esearched the court cases for a similar case and found one the issue of management fees deduction vs constructive dividends is on the right track per the court case but the argument needs revision started putting the facts in line to follow the court case on date respondent’s revenue_agent made the following entry in his activity record finished writing up the management fees deduction issue and met with the group manager to review the argument the group manager had some suggestions on arranging the facts to fit the argument respondent’s revenue_agent prepared a workpaper revenue agent’s workpaper with respect to his examination of petitioner’s return and petitioner’s return he stated in pertinent part in that report facts f-star property management inc taxpayer operates and manages over seven million square feet of commercial rental real_estate with a diverse portfolio the taxpayer specializes in all facets of property management and provides a full range of services the taxpayer is owned by sole shareholder and ceo jerry ayoub mr ayoub also owns directly and indirectly all of the commercial rental properties that are managed by the taxpayer the ceo also own sec_42 of southwest food processing and refrigeration services inc which paid mr ayoub a salary of dollar_figure in and dollar_figure in the taxpayer paid the management fees to ceo and sole shareholder jerry ayoub as an independent_contractor in both and see exhibit - e however mr ayoub is a corporate officer and should have been paid reasonable wages for any services provided the taxpayer provided a job description for mr ayoub one of his job descriptions is development of investment real_estate opportunities this service is not a service provided by the taxpayer the taxpayer has not provided a contract or any documentation to support the payments made to mr ayoub also there’s no formal documentation to show how the management fees paid were computed and that the taxpayer is responsible for paying those fees argument sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered if the corporation is closely held and the persons receiving the compensation are shareholders the payments are subject_to close scrutiny to determine whether the alleged compensation is in fact a distribution of profits 716_f2d_1241 9th cir revg and remanding on other grounds tcmemo_1980_282 whether an expense claimed pursuant to sec_162 is compensation_for services rather than a distribution of profits is a question of fact that must be decided on the basis of the particular facts and circumstances 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir under sec_1_162-7 income_tax regs the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services the burden is on f-star property management inc to prove that the payments to mr ayoub were reasonable and the payments to jerry ayoub were for services actually rendered rule a in the case of jesse a ruf and angela k ruf v commissioner cch dec big_number m fees paid to corporate shareholders allegedly as compensation_for consulting services were properly characterized as constructive dividends because the petitioners failed to prove these payments were reasonable and for services actually rendered f-star property management inc charge sec_4 ½ monthly management fees on the rents collected from all the commercial rental properties that it manages for mr ayoub it is unreasonable to pay mr ayoub as ceo the ½ as management fees for the services he provides to the taxpayer when the taxpayer employs various employees to conduct all business operations at the corporate headquarters in el paso texas and scottsdale arizona finally there’s no written contract between the taxpayer and mr ayoub for services to be provided and the enumeration sic to be paid in the event that a contract were to exist the management fees would be highly questionable since he’s an officer of the corporation and should have been receiving wages for any services provided in conclusion the management fees are denied in total as a deductible expense for and these distributions can be classified as a constructive or disguised_dividend a return on capital or a capital_gain conclusion reflects the final_determination on the issue the management fees paid to mr ayoub of dollar_figure in and dollar_figure in have been determined not ordinary and necessary as required by sec_162 the payments received by mr ayoub have been determined to be a distribution of profits therefore these amounts are not a deductible expense adjustments to management fee expense of dollar_figure in and dollar_figure in are warranted alternative position in the event that the disallowance in full of the management fees deduction is not sustained an alternate position would be allow part of the management fees deduction as a reasonable salary to mr ayoub and disallowing the rest as a distribution of profits to mr ayoub based on research done on website salary com the median salary for a typical top commercial real_estate executive in phoenix az is dollar_figure when you take the median salary of dollar_figure and subtract dollar_figure of salary already received by mr ayoub in from a related_entity it equals dollar_figure of salary expense allowable in when you take the median salary of dollar_figure and subtract dollar_figure of salary already received by mr ayoub in from a related_entity it equals dollar_figure of salary expense allowable in taxpayer position the cfo argues that due to the sole shareholder’s job duties he mr ayoub deserves to make the management fees that were paid and deducted as an expense to the corporation on date respondent sent a so-called 30-day_letter to petitioner for its taxable years and that included a copy of respondent’s revenue agent’s workpaper we shall refer to the 30-day_letter and the revenue agent’s workpaper included with that letter as the and 30-day_letter the principal proposed adjustments in the and 30-day_letter were the disallowance of petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction the and 30-day_letter informed petitioner of its right to request a conference with respondent’s appeals_office appeals_office and if such a conference were requested its obligation to submit a formal written protest to that office because the total proposed change in tax for each of petitioner’s taxable years and exceeded dollar_figure petitioner did not request a conference with the appeals_office submit a formal protest to that office or otherwise contact representatives of respondent with respect to the adjustments proposed in the and 30-day_letter on date respondent issued a notice of final_partnership_administrative_adjustment to f-star development l p for its taxable years and f-star development fpaa on date respondent’s revenue_agent made the following entry in his activity record with respect to his examination of petitioner’s return and petitioner’s return discussed case w ith respondent’s attorney determined that due to tp’s taxpayer’s lack of response and inability to support his position an economist is not necessary at this point in time on date respondent issued a notice_of_deficiency to petitioner for its taxable years and f-star property management notice in that notice respondent determined to disallow the claimed management fee expense deduction of dollar_figure and the claimed management fee expense deduction of dollar_figure in support thereof respondent made the following determinations in the f-star property management notice the claimed deductions dollar_figure and dollar_figure for management fees as shown on your date and date tax returns respectively are not allowed it has not been established that these amounts constitute ordinary and necessary business_expenses were expended or were expended for the designated purpose it is determined that these amounts were constructive dividends and or capital_gain distributions paid to gerald ayoub accordingly your taxable_income is increased by dollar_figure and dollar_figure for the taxable years ended date and date respectively alternatively it is determined that the deduction paid should be reduced by dollar_figure and dollar_figure for the taxable years ended date and date respectively these amounts exceed reasonable_compensation for personal services petitioner did not file a petition with the court with respect to the f-star property management notice on date the same day on which respondent issued to petitioner the f-star property management notice respondent issued to mr ayoub and ms ayoub a notice_of_deficiency with respect to their taxable years and ayoub notice in the ayoub notice respondent made certain determinations that were related or correlative to the determinations that respondent made in the f-star property management notice to disallow petitioner’s claimed management fee expense deduction and claimed management fee expense deduction in the ayoub notice respondent determined inter alia deficiencies in the ayoubs’ tax of dollar_figure and dollar_figure for their taxable years and respectively in support of those deficiencies respondent determined inter alia that the ayoubs had failed to include in income for their taxable years and dollar_figure and dollar_figure respectively as constructive dividends to the ayoubs from petitioner in the ayoub notice respondent further determined that the ayoubs had failed to include in income for their taxable years and dollar_figure and dollar_figure respectively as long- term capital_gains from petitioner to the ayoubsdollar_figure on date f-star management llc the tax_matters_partner of f-star development filed a petition with the court with respect to the f-star development fpaa f-star development case thereby commencing the case at docket no around date the f-star development case was referred to the appeals_office for consideration an officer with the appeals_office appeals officer was assigned to that case 9in the ayoub notice respondent determined to reduce to zero the ayoubs’ respective gross_receipts that they reported in the ayoubs’ return and the ayoubs’ return 10for the ayoubs’ taxable_year the dollar_figure of constructive dividends and the dollar_figure of long-term_capital_gain totaled dollar_figure which was dollar_figure less than the claimed management fee expense deduction of dollar_figure that respondent determined to disallow in the f-star property management notice that is because respondent determined that dollar_figure of that dollar_figure disallowed deduction is a return_of_capital attributable to mr ayoub’s basis in his stock in petitioner 11see supra note on date mr ayoub and ms ayoub filed a petition with the court with respect to the ayoub notice ayoub case thereby commencing the case at docket no we shall sometimes refer collectively to the f-star development case and the ayoub case as the two related cases around date the ayoub case was referred to the appeals_office for consideration the ayoub case was assigned to the same appeals officer to whom the f-star development case had been assigned because petitioner did not petition the court with respect to the f-star property management notice respondent assessed the deficiencies for petitioner’s taxable years and and the addition_to_tax under sec_6651 for its taxable_year as determined in that notice in response to that assessment petitioner’s representative david p leeper mr leeper sent a letter dated date mr leeper’s date letter to internal_revenue_service chief_counsel sb_se attn thomas fenner in houston texas mr leeper attached to that letter inter alia a copy of the f-star development fpaa the petition filed in that case and the answer filed in that case mr leeper’s date letter stated in pertinent part these tax years and are before the united_states tax_court yet the taxes have already been assessed what can we do 12mr leeper is attorney of record for petitioner in this case to abate the assessment or suspend the collection pending resolution of this case around date thomas fenner respondent’s counsel in the two related cases responded to mr leeper’s date letter in that response respondent’s counsel stated in pertinent part we received your letter dated date regarding assessments on the accounts for f-star property management inc for the tax years and in your letter you suggest that the assessments were improper because t hese tax years are before the united_states tax_court you included with your letter the fpaa petition and answer for the f-star development l p case we are in the process of gathering information with respect to f- star property management inc for the tax years and we will ask the service to temporarily refrain from further collection activity while we gather information from the information we have so far been able to obtain however it does not appear that f-star property management inc was a partner in f-star development l p in or the assessments therefore do not appear to be based on the fpaa issued to f-star development l p please let us know as soon as possible if there is another case docketed in the tax_court for f-star property management inc or why you think the assessments are prohibited by the petition filed in the f- star development l p case on date the appeals officer made the following entry in his so-called case activity record print with respect to the f-star development case tc from respondent’s counsel in the two related cases re whipsaw assessment on related c corp petitioner f-star property management inc corp is not partner in this partnership searched thru file for any related cases indicates case will likely be on nov hou calendar another related case is partner in f-star development gerald ayoub related corp records non e found he respondent’s counsel in the two on date the appeals officer sent an email to respondent’s counsel in the two related cases in that email the appeals officer stated i had our records section put a stayup on the accounts however the assessments are most likely valid since they are not tefra flow through adjustments and are governed by the ased assessment statute expiration date of the corporation on date the appeals officer made the following entry in his case activity record print with respect to the ayoub case docketed_case related to f- star development lp and f-star propert y management inc prelim review of rar apparent whipsaw issue on related c corp petitioner f-star property management inc which did not petition tc w respondent’s counsel in the two related cases and they have requested admin file on c corp and will forward to me when they are through with it on date respondent’s counsel in the two related cases sent a memorandum to the appeals officer in that memorandum respondent’s counsel in the two related cases stated enclosed per your request are the and forms and associated administrative files for petitioner f-star property management inc please call me if you have any questions it was only after the appeals officer was made aware of the f-star property management notice and during that officer’s consideration of the settlement potential of the ayoub case and the f-star development case that he concluded that certain determinations in the ayoub notice were related and corresponded to the determinations in the f-star property management notice to disallow petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction we shall refer to the disallowed deductions in the f-star property management notice as the correlative determinations the appeals officer also concluded that any settlement of the determinations in the ayoub notice that were related or corresponded to the correlative determinations in the f-star property management notice would necessarily result in a corresponding settlement of those correlative determinations on date the appeals officer made the following entry in his case activity record print with respect to the f-star property management notice rec’d case relating to f-star property management notice with respect to which f-star property management inc did not file a petition with the court from respondent’s counsel in the two related cases as related case to f-star development lp and gerald ayoub both docketed cases this case of f-star property management inc did not petition and has been assessed tp has presented informal claim sicne sic issue is directly related to ayoub issue the appeals officer prepared a document entitled appeals transmittal and case memo dated date appeals officer’s case memo that memo stated in pertinent part discussion and analysis sec_3121 defines an employee to include any officer of a corporation ruf v comm t c memo fees paid to corporate shareholders allegedly as compensation_for consulting services were properly characterized as constructive dividends because the petitioner failed to prove these payments were reasonable and for services actually rendered in ruf the court found that various documents between the parties involved demonstrate that petitioner was using various types of payments to distribute profits according to stock ownership lumber city has failed to present any evidence to rebut inferences drawn from these documents my evaluation the service argues that it is unreasonable for the f-star property management to pay mr ayoub a management fee for the services he provides to the corporation when the corporation has employees to conduct all of the business operations at the corporate headquarters on el paso and in scottsdale az the ruf case appears to have a different set of circumstances than this case in ruf the management fee agreement was made in conjunction and simultaneously to a corporate_reorganization that was taking place in addition the court found several documents between the parties reveal the intent to distribute the consulting fees in proportion to their stock holdings in this case we have no such circumstances as such ruf is not relevant to this case the taxpayer contends that the management fees paid to the taxpayer are reasonable in light of the work done by ayoub jerry ayoub has been in the real_estate development business for many years he originates all projects and is intricately involved in the development of all projects from design financing and property management the taxpayer points out that he receives no other compensation from any of his real_estate entities the taxpayer argues that his salary is not unreasonable the taxpayer argues that the service’s alternative position that only dollar_figure and dollar_figure is not supported by an expert report and the use of a generic website salary com does not account for the taxpayer’s expertise and his success the service’s position that the management fee arrangement between f-star property management and ayoub is a mechanism to distribute the earnings_and_profits of the corporation is not supportable if the management fees were paid out in wages there would still not be any earnings_and_profits the only way this position has merit is if the management fees or salary are unreasonable given ayoub’s expertise and involvement in the many real_estate ventures of his f-star companies the service faces insurmountable litigating hazards with holding that the vast majority of the management fees are unreasonable_compensation the management fees received by the ayoub was dollar_figure and dollar_figure for and respectively do not appear unreasonable given his history of developing successful real_estate projects the service’s reliance upon a website for its position would not be seen as an expert in determining reasonableness of compensation based upon these hazards the service should concede the issue proposed against the ayoub and the corporation however in the analysis of this issue it was noted that there was a discrepancy between the amount accrued by the corporation and what was actually paid to ayoub ayoub received only dollar_figure of the dollar_figure accrued for and dollar_figure of the dollar_figure accrued for as such sec_267 limits the corporate deduction to the amounts actually received and reported by the controlling shareholder as such the corporation should be denied dollar_figure for and dollar_figure and after considering all of the issues in the two related cases the appeals officer concluded that in order to have consistent treatment of the determinations in the ayoub notice that were related or corresponded to the correlative determinations in the f-star property management notice the appeals_office should partially concede and partially sustain those correlative determinations the appeals officer thus made such a recommendation to the appeals officedollar_figure the appeals_office accepted the appeals officer’s recommendation as a result in accordance with the appeals officer’s recommendation which the appeals_office accepted respondent partially abated the assessments for taxable years and that respondent had made after f-star property management inc did not file a petition with the court with respect to the f-star property management notice 13the appeals officer recommended that the appeals_office concede dollar_figure of the claimed management fee expense deduction and dollar_figure of the claimed management fee expense deduction the respective amounts that the ayoubs had received and included in income in the ayoubs’ return and the ayoubs’ return the appeals officer did not recommend that the appeals_office concede the respective remaining amounts of those claimed deductions because the ayoubs had not received and included in income those respective remaining amounts in the ayoubs’ return and the ayoubs’ return on a date not disclosed by the record the parties in the ayoub case submitted to the court a stipulated decision document ayoub stipulated decision document on date the court entered a decision in the ayoub case pursuant to the agreement of the parties as reflected in the ayoub stipulated decision document on a date not disclosed by the record the parties in the f-star development case submitted to the court a stipulated decision document f-star development stipulated decision document on date the court entered a decision in the f-star development case pursuant to the agreement of the parties as reflected in the f-star development stipulated decision document by letter dated date mr leeper submitted to respondent on petitioner’s behalf a request for administrative costs respondent did not respond to that request on date petitioner filed a petition with the court in which it claimed administrative costs under sec_7430 on date petitioner filed with the court an amended petition claiming such administrative costs that amended petition stated that respondent failed to rule upon its application_for an award of reasonable_administrative_costs the amended petition also stated that petitioner is claiming dollar_figure in administrative costs opinion petitioner is appealing respondent’s denial of its request for administrative costsdollar_figure sec_7430 authorizes an award to the prevailing_party of reasonable_administrative_costs incurred in connection with an administrative_proceeding within the internal_revenue_service involving the determination collection_or_refund_of_any_tax interest or penalty under the code provided that certain requirements discussed below are satisfied the term prevailing_party for purposes of sec_7430 generally means any party who has substantially prevailed with respect to a the amount in controversy sec_7430 or b the most significant issue or set of issues presented sec_7430 and meets the net_worth requirements of u s c sec d b sec_7430dollar_figure in order to qualify for an award of administrative costs under sec_7430 the prevailing_party must not have unreasonably protracted the administrative 14respondent’s failure to respond to petitioner’s request for administrative costs is treated as a denial of petitioner’s request for administrative costs under sec_301_7430-2 proced admin regs 15respondent acknowledges that petitioner has complied with both sec_7430 and sec_7430 proceeding sec_7430dollar_figure the party seeking an award of administrative costs under sec_7430 has the burden of establishing that all of the foregoing criteria have been satisfied and that the costs claimed are reasonable_administrative_costs as defined in sec_7430 sec_7430 provides the following exception to the definition of the term prevailing_party in sec_7430 a party shall not be treated as the prevailing_party in a proceeding if the united_states establishes that the position_of_the_united_states in the proceeding was substantially justified we consider here only whether respondent’s position in the administrative_proceeding was not substantially justifieddollar_figure see sec_7430 we address only that question because our resolution of that question resolves the issue whether petitioner is entitled to an award under sec_7430 respondent has the burden in the instant proceeding of establishing that respondent’s position in the administrative_proceeding was substantially justified see sec_7430 16respondent maintains that petitioner has not established that it has complied with sec_7430 17if respondent’s position were not substantially justified in the administrative_proceeding petitioner would qualify as the prevailing_party for purposes of sec_7430 the position_of_the_united_states is substantially justified if it is one that is ‘justified to a degree that could satisfy a reasonable person’ or that has a ‘reasonable basis both in law and fact ’ 106_tc_76 quoting 487_us_552 a position has a reasonable basis in fact if there is relevant evidence that a reasonable mind might accept as adequate to support a conclusion 115_tc_366 citing underwood u s pincite in determining whether the position of the commissioner of internal revenue commissioner was substantially justified we must consider the basis for the commissioner’s legal position and the manner in which the position was maintained 86_tc_962 whether the commissioner acted reasonably will be resolved upon those available facts which formed the basis for the position taken in the notice_of_deficiency as well as upon any legal precedents related to the case 108_tc_430 the commissioner’s position may be incorrect but substantially justified ‘if a reasonable person could think it correct’ id quoting underwood u s pincite n a significant factor in determining whether the commissioner’s position is substantially justified as of a given date is whether on or before that date the taxpayer has presented all relevant information under the taxpayer’s control and relevant legal arguments supporting the taxpayer’s position 123_tc_202 sec_301_7430-5 proced admin regs the commissioner’s concession of an issue is not conclusive as to whether the commissioner’s position with respect to that issue was substantially justified see corkrey v commissioner t c pincite 92_tc_760 wasie v commissioner t c pincite in other words the commissioner’s concession of an issue standing alone does not establish that the commissioner took an unreasonable position with respect to that issue see lavallee v commissioner tcmemo_1997_183 wl at in order to determine whether the position_of_the_united_states is substantially justified courts must identify the point at which the united_states is first considered to have taken a position and then decide whether the position taken from that point forward was or was not substantially justified maggie mgmt co v commissioner t c pincite for purposes of an administrative_proceeding the position_of_the_united_states means the position taken in an administrative_proceeding to which subsection a of sec_7430 applies as of the earlier of-- i the date of the receipt by the taxpayer of the notice of the decision of the internal_revenue_service office of appeals or ii the date of the notice_of_deficiency sec_7430 on the record before us we conclude that respondent’s position in the administrative_proceeding with respect to petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction is respondent’s position as of date as reflected in the notice_of_deficiency that respondent issued to petitioner on that date see eg maggie mgmt co v commissioner t c pincite it is respondent’s position in the instant proceeding that on or before date the date on which respondent issued the f-star property management notice to petitioner petitioner had failed to provide respondent with records and other documentation and information that established petitioner’s entitlement under sec_162 to its claimed management fee expense deduction and its claimed management fee expense deduction as a result according to respondent respondent’s position as of date to disallow those claimed deductions as reflected in that notice was reasonable in fact and in law and thus was substantially justified under sec_7430 it is petitioner’s position that respondent’s position in the f-star property management notice and thus in the administrative_proceeding was not substantially justified under sec_7430 in support of its position petitioner argues that what the appeals officer stated in the appeals officer’s case memo dated date is strong evidence the respondent’s position in petitioner’s notice_of_deficiency was not reasonable as a matter of law according to petitioner to understand the respondent’s position in petitioner’s notice_of_deficiency we look to the analysis of that position made by respondent’s appeals officer in his analysis of petitioner’s notice_of_deficiency exhibit 11-j in the appeals officer’s case memo as we understand it petitioner is arguing that the appeals officer’s partial concession of petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction and the reasons in support of that partial concession that that officer stated in the appeals officer’s case memo dated date establish that respondent’s position as of date with respect to those deductions as reflected in the f-star property management notice issued to petitioner on that date was not reasonable in fact and in law and thus was not substantially justified on the record before us we reject any such argument of petitioner the appeals officer’s case memo set forth his analysis of why he believed that respondent should partially concede petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction the appeals officer’s partial concession of those deductions and his reasons in support thereof are not conclusive in establishing that respondent’s position as of date to disallow all of those deductions as reflected in the f-star property management notice was not substantially justified see corkrey v commissioner t c pincite that partial concession and those reasons simply do not standing alone establish that respondent’s position as of that date to disallow petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction as reflected in that notice was unreasonable in fact and in law and thus was not substantially justified see lavallee v commissioner wl at before turning to an examination of respondent’s position as of date to disallow under sec_162 petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction we will summarize the applicable_requirements of sec_162 and certain other applicable_requirements with which petitioner was obligated to comply in order to be entitled to those deductions under that section sec_162 provides in pertinent part that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered where as here the case involves a closely_held_corporation with the controlling shareholder setting his own level of compensation the reasonableness of the compensation is subject_to close scrutiny devine bros inc v commissioner tcmemo_2003_15 citing 819_f2d_1315 5th cir aff’g t c memo whether an expense claimed under sec_162 is compensation_for services rather than a distribution of profits is a question of fact and must be decided on the basis of the particular facts and circumstances pursuant to sec_1 a income_tax regs the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services the regulations under sec_162 also provide in pertinent part any amount_paid in the form of compensation but not in fact as the purchase_price of services is not deductible an ostensible salary paid_by a corporation may be a distribution of a dividend on stock this is likely to occur in the case of a corporation having few shareholders practically all of whom draw salaries if in such a case the salaries are in excess of those ordinarily paid for similar services and the excessive payments correspond or bear a close relationship to the stockholdings of the officers or employees it would seem likely that the salaries are not paid wholly for services rendered but that the excessive payments are a distribution of earnings upon the stock sec_1_162-7 income_tax regs deductions including deductions under sec_162 are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see 503_us_79 the code and the regulations thereunder require the taxpayer to maintain records sufficient to establish the amount of any deduction claimed see sec_6001 sec_1_6001-1 income_tax regs the applicable legal principles summarized above imposed on petitioner the burden to establish by providing records and other documentation and information to respondent’s revenue_agent or to another representative of respondent that the respective management fees that petitioner paid to mr ayoub during petitioner’s taxable years and for services that petitioner claims he rendered to it were for services that he actually rendered to it were reasonable and were otherwise deductible under sec_162 see sec_1_162-7 and b income_tax regs we turn now to an examination of respondent’s position as of date to disallow petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction as reflected in the f-star property management notice as we do so we bear in mind that our resolution of whether respondent acted reasonably in taking the position as of date to disallow under sec_162 petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction as reflected in the f-star property management notice is to be based upon those available facts which formed the basis for the position taken in the notice_of_deficiency issued to petitioner as well as upon any legal precedents related to the case see maggie mgmt co v commissioner t c pincite we also bear in mind that a significant factor in our determination of whether the position of respondent as of date was substantially justified is whether on or before date the date on which the f-star property management notice was issued petitioner had presented to respondent all relevant information under its control and relevant legal arguments supporting its position see corson v commissioner t c pincite sec_301_7430-5 proced admin regs in support of respondent’s position as of date to disallow petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction as reflected in the f-star property management notice respondent determined in that notice it has not been established that these amounts constitute ordinary and necessary business_expenses under sec_162 were expended or were expended for the designated purpose respondent thus determined in the f-star property management notice that petitioner is not entitled to its claimed management fee expense deduction and its claimed management fee expense deduction because petitioner had failed to establish that it satisfied the requirements of sec_162 in determining whether respondent’s position as of date as reflected in the f-star property management notice was reasonable in fact and in law and thus was substantially justified the following entries in respondent’s revenue agent’s activity record and in respondent’s revenue agent’s workpaper are instructive as are the facts that after respondent sent the and 30-day_letter to petitioner on date petitioner did not request a conference with the appeals_office submit a formal protest to that office or otherwise contact representatives of respondent with respect to the adjustments in that 30-day_letter 18respondent set forth in the f-star property management notice the following alternative position alternatively it is determined that the deduction paid should be reduced by dollar_figure and dollar_figure for the taxable years ended date and date respectively these amounts exceed reasonable_compensation for personal services on date respondent’s revenue_agent made the following entry in his activity record interviewed the poa pincite 00am at the taxpayer’s el paso office finished the write-up of the initial interview the only item the poa provided was the page general ledger on date respondent’s revenue_agent made the following entry in his activity record reviewed the general ledger and noted that it did not show where the owner’s mr ayoub’s salary is paid from and it does not show how the management fees were paid out on date respondent’s revenue_agent made the following entry in his activity record called the poa to discuss the next meeting for july 13th to see if he was going to have all the requested material ready the poa said that he is running behind and needs until july 20th to have the items available for me to review we agreed to have the next meeting on july 20th pincite am on date respondent’s revenue_agent made the following entry in his activity record called and left a message with the poa pincite 56pm to see if it was alright to move the appointment from friday the 20th to monday the 23rd the poa called back and said that he needed more time to get the records ready we agreed to meet on august 2nd on date respondent’s revenue_agent made the following entry in his activity record the poa called and left a message pincite 33pm to let me know that he would not have the records ready for the meeting on thursday august 2nd on date respondent’s revenue_agent made the following entry in his activity record called the poa pincite 22pm and discussed all of the outstanding requests were holding up the case he said he would call back with a status of the outstanding items on date respondent’s revenue_agent made the following entry in his activity record the poa called to discuss what was still outstanding on this case i talked about the outstanding items from the initial idr and also about the request that i had outstanding with their employee_leasing company he asked me to fax him a copy of the third party request and the initial idr we agreed to meet early in december at the taxpayer’s el paso office and that he should have all the requested items available by then faxed a copy of the third party request and the initial idr to the poa on date respondent’s revenue_agent made the following entry in his activity record the taxpayer provided the adjusted trial balance for f-star property management inc on date respondent’s revenue_agent made the following entry in his activity record started writing up the minimum income probe with the little information that was made available by the poa could not get the amount of rents reported by the entities to reconcile with the rents received by the management company on date respondent’s revenue_agent made the following entry in his activity record started the write-up of the management fees deduction based on the information made available by the poa the owner takes these fees from the management company to avoid being taxed at the corporate level on date respondent’s revenue_agent made the following entry in his activity record the poa faxed pages pincite 35pm that included the breakdown of the management fees and the payout to the owner prepared write up of the management fees and prepared all lead sheets and workpapers to the extent possible to get case file ready for the audit report in respondent’s revenue agent’s workpaper respondent’s revenue_agent stated facts f-star property management inc taxpayer operates and manages over seven million square feet of commercial rental real_estate with a diverse portfolio the taxpayer specializes in all facets of property management and provides a full range of services the taxpayer is owned by sole shareholder and ceo jerry ayoub mr ayoub also owns directly and indirectly all of the commercial rental properties that are managed by the taxpayer the ceo also own sec_42 of southwest food processing and refrigeration services inc which paid mr ayoub a salary of dollar_figure in and dollar_figure in the taxpayer paid the management fees to ceo and sole shareholder jerry ayoub as an independent_contractor in both and see exhibit - e however mr ayoub is a corporate officer and should have been paid reasonable wages for any services provided the taxpayer provided a job description for mr ayoub one of his job descriptions is development of investment real_estate opportunities this service is not a service provided by the taxpayer the taxpayer has not provided a contract or any documentation to support the payments made to mr ayoub also there’s no formal documentation to show how the management fees paid were computed and that the taxpayer is responsible for paying those fees argument sec_162 allows deductions for all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including-- a reasonable allowance for salaries or other compensation_for_personal_services actually rendered if the corporation is closely held and the persons receiving the compensation are shareholders the payments are subject_to close scrutiny to determine whether the alleged compensation is in fact a distribution of profits 716_f2d_1241 9th cir revg and remanding on other grounds tcmemo_1980_282 whether an expense claimed pursuant to sec_162 is compensation_for services rather than a distribution of profits is a question of fact that must be decided on the basis of the particular facts and circumstances 58_tc_1055 affd without published opinion 474_f2d_1345 5th cir under sec_1_162-7 income_tax regs the test of deductibility in the case of compensation payments is whether they are reasonable and are in fact payments purely for services the burden is on f-star property management inc to prove that the payments to mr ayoub were reasonable and the payments to jerry ayoub were for services actually rendered rule a in the case of jesse a ruf and angela k ruf v commissioner cch dec big_number m fees paid to corporate shareholders allegedly as compensation_for consulting services were properly characterized as constructive dividends because the petitioners failed to prove these payments were reasonable and for services actually rendered f-star property management inc charge sec_4 ½ monthly management fees on the rents collected from all the commercial rental properties that it manages for mr ayoub it is unreasonable to pay mr ayoub as ceo the ½ as management fees for the services he provides to the taxpayer when the taxpayer employs various employees to conduct all business operations at the corporate headquarters in el paso texas and scottsdale arizona finally there’s no written contract between the taxpayer and mr ayoub for services to be provided and the enumeration sic to be paid in the event that a contract were to exist the management fees would be highly questionable since he’s an officer of the corporation and should have been receiving wages for any services provided in conclusion the management fees are denied in total as a deductible expense for and these distributions can be classified as a constructive or disguised_dividend a return on capital or a capital_gain conclusion reflects the final_determination on the issue the management fees paid to mr ayoub of dollar_figure in and dollar_figure in have been determined not ordinary and necessary as required by sec_162 the payments received by mr ayoub have been determined to be a distribution of profits therefore these amounts are not a deductible expense adjustments to management fee expense of dollar_figure in and dollar_figure in are warranted alternative position in the event that the disallowance in full of the management fees deduction is not sustained an alternate position would be allow part of the management fees deduction as a reasonable salary to mr ayoub and disallowing the rest as a distribution of profits to mr ayoub based on research done on website salary com the median salary for a typical top commercial real_estate executive in phoenix az is dollar_figure when you take the median salary of dollar_figure and subtract dollar_figure of salary already received by mr ayoub in from a related_entity it equals dollar_figure of salary expense allowable in when you take the median salary of dollar_figure and subtract dollar_figure of salary already received by mr ayoub in from a related_entity it equals dollar_figure of salary expense allowable in taxpayer position the cfo argues that due to the sole shareholder’s job duties he mr ayoub deserves to make the management fees that were paid and deducted as an expense to the corporation on date respondent’s revenue_agent made the following entry in his activity record discussed case w ith respondent’s attorney determined that due to tp’s taxpayer’s lack of response and inability to support his position an economist is not necessary at this point in time on the record before us we find that as of date the date on which respondent issued the f-star property management notice petitioner had provided to respondent’s revenue_agent very limited records documentation or other information in support of petitioner’s position that it is entitled under sec_162 to its claimed management fee expense deduction and its claimed management fee expense deduction for the respective services that petitioner claimed mr ayoub rendered to it during and on the record before us we find that as of date the date on which respondent issued the f-star property management notice petitioner had failed to satisfy its burden of establishing its entitlement under sec_162 to its claimed management fee expense deduction and its claimed management fee expense deduction by providing adequate_records and other pertinent documentation and information to respondent’s revenue_agent during respondent’s examination of petitioner’s taxable years and or to a representative of the appeals_office after respondent issued the and 30-day_letter to petitionerdollar_figure 19petitioner’s pattern of not doing what it was required to do in order to establish its entitlement under sec_162 to its claimed management fee continued based upon our examination of the entire record before us we find that respondent’s position as of date to disallow petitioner’s claimed management fee expense deduction and its claimed management fee expense deduction as reflected in the f-star property management notice had a reasonable basis in both fact and law on that record we further find that respondent has satisfied respondent’s burden under sec_7430 of establishing that respondent’s position in the administrative_proceeding was continued expense deduction and its claimed management fee expense deduction continued after respondent issued the f-star property management notice to petitioner on date thus petitioner did not file a petition with the court with respect to the f-star property management notice that respondent issued on date as a result respondent assessed the deficiencies for petitioner’s taxable years and and the addition_to_tax for its taxable_year that respondent determined in that notice it was only in response to that assessment that petitioner’s representative mr leeper sent to respondent mr leeper’s date letter mr leeper attached to that letter inter alia a copy of the f-star development fpaa the petition filed in that case and the answer filed in that case mr leeper’s date letter stated in pertinent part these tax years and are before the united_states tax_court yet the taxes have already been assessed what can we do to abate the assessment or suspend the collection pending resolution of this case substantially justifieddollar_figure on the record before us we hold that petitioner is not entitled to an award of administrative costs under sec_7430 we have considered all of the parties’ respective contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing an appropriate decision will be entered 20assuming arguendo that respondent had not met respondent’s burden under sec_7430 of establishing that respondent’s position in the administrative_proceeding was substantially justified on the record before us we would find that petitioner has not carried its burden of establishing inter alia that the claimed administrative costs were incurred solely on behalf of petitioner and in connection with the administrative_proceeding relating to petitioner see sec_7430 c were incurred or paid_by petitioner see sec_7430 c republic plaza props p’ship v commissioner tcmemo_1997_239 slip op pincite and were reasonable see sec_7430
